DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raef Shaltout on 05/07/2021.

The application has been amended as follows: 
In Claim 5, line 2, after “exposure to light” DELETE “, or visible light”.
CANCEL Claim 13.
In Claim 14, line 1-2, after “of claim” DELETE “13” and INSERT --- 62 ---.

Terminal Disclaimer
The terminal disclaimer filed on 04/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of App. No. 16/789,801 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The previous rejections of Claims 1-5, 10, 11, 13, 14, 34-38, 54, 56, and 61-64, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-32, 39 and 40 of copending Application No. 16/789,801 (hereinafter App. No. ‘801), are withdrawn in light the Applicant’s filed terminal disclaimer.
The previous rejections of Claims 1-32, 34-41, 43-47, and 49-65 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light the Applicant’s amendment and/or cancellation of the claims.
The previous rejections of Claim 62-65 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends are withdrawn in light the Applicant’s amendment and/or cancellation of the claims.
The previous rejections of Claims 38, under 35 U.S.C. 103 as being unpatentable over  US 2013/0258276 A1 to Hansen et al. (hereinafter Hansen) and in further view of US 2002/0107337 A1 to Rosenzweig et al. (hereinafter Rosenzweig) are withdrawn in light the Applicant’s amendment and/or cancellation of the claims.
The previous rejections of Claims 1-8, 10-14, 37, 42, 54-56, 59, 60-62, and 65, under 35 U.S.C. 103 as being unpatentable over 2013/0258276 A1 to Hansen et al. (hereinafter Hansen) and in further view of US 2002/0107337 A1 to Rosenzweig et al. (hereinafter Rosenzweig) and 
The previous rejections of Claims 15-19, 30, and 32, under 35 U.S.C. 103 as being unpatentable over 2013/0258276 A1 to Hansen et al. (hereinafter Hansen) and in further view of US 2002/0107337 A1 to Rosenzweig et al. (hereinafter Rosenzweig), and further in view of JP 08-283342 A to Kawakami. (hereinafter Kawakami) are withdrawn in light the Applicant’s amendment and/or cancellation of the claims.
The previous rejections of Claims 34-36, 43-46, and 50, under 35 U.S.C. 103 as being unpatentable over 2013/0258276 A1 to Hansen et al. (hereinafter Hansen) and in further view of US 2002/0107337 A1 to Rosenzweig et al. (hereinafter Rosenzweig), and further in view of US 2013/0172440 A1 to Allie et al. (hereinafter Allie) are withdrawn in light the Applicant’s amendment and/or cancellation of the claims.
The previous rejections of Claims 39, 40, 41, 47, 49 and 51, under 35 U.S.C. 103 as being unpatentable over 2013/0258276 A1 to Hansen et al. (hereinafter Hansen) and in further view of US 4,486,577 A to Mueller et al. (hereinafter Mueller), and further in view of JP 08-283342 A to Kawakami. (hereinafter Kawakami) are withdrawn in light the Applicant’s amendment and/or cancellation of the claims.
The previous rejections of Claims 9, 52, 53, 57, and 58, under 35 U.S.C. 103 as being unpatentable over 2013/0258276 A1 to Hansen et al. (hereinafter Hansen) and in further view of US 2002/0107337 A1 to Rosenzweig et al. (hereinafter Rosenzweig), in view of JP 08-304746 A to Mukoyama. (hereinafter Mukoyama), as applied to claims 1, 2, and 6 above, and further in 
The previous rejections of Claims 20-26, under 35 U.S.C. 103 as being unpatentable over 2013/0258276 A1 to Hansen et al. (hereinafter Hansen) and in further view of US 2002/0107337 A1 to Rosenzweig et al. (hereinafter Rosenzweig), in view of JP 08-283342 A to Kawakami, (hereinafter Kawakami), as applied to claim 15, and further in view of US 2013/0172440 A1 to Allie et al. (hereinafter Allie) are withdrawn in light the Applicant’s amendment and/or cancellation of the claims.
The previous rejections of Claims 27, 28, and 31, under 35 U.S.C. 103 as being unpatentable over Hansen in further view of Rosenzweig, in further view of Kawakami, as applied to claim 15, and further in view of JP 08-304746 A to Mukoyama. (hereinafter Mukoyama) are withdrawn in light the Applicant’s amendment and/or cancellation of the claims.
The previous rejections of Claim 29 under 35 U.S.C. 103 as being unpatentable over Hansen in view of Rosenzweig in further view of Kawakami, and further in view of Allie, as applied to claim 26, and further in view of JP 08-304746 A to Mukoyama. (hereinafter Mukoyama) are withdrawn in light the Applicant’s amendment and/or cancellation of the claims.

Allowable Subject Matter
Claims 3-12, 14, 37, 59, 60, 62, 64, and 65, are allowed.
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HA S NGUYEN/             Examiner, Art Unit 1766                                                                                                                                                                                           

/RACHEL KAHN/             Primary Examiner, Art Unit 1766